DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	Review of the parent application there was an IDS filed therein.  The IDS in this application includes only the references cited by the examiner in the parent.  If applicant wants the references in the IDS cited in the parent to be formally considered then they should have includes those references as well.
Specification
	The specification filed 27 May 2020 was replaced by one filed 3 September 2020.  This resulted in a large number of issues.  It seems that the second one (9/3/20) is simply that of the parent with a mere mention of figures 6-8 (pages 5-6); however, the second one omitted the reference to the parent case (which was in the first one) AND ALL THE TEXT in the description related to new figures 6-8 (para 00021-00024) in the first one was omitted in their entirety,  Although not required, it is also noted that the parts list included in the first one was omitted as well in the second one.  Applicant will need to submit a substitute specification to correct these matters.  There are so many informalities pertaining to the specification and drawings that it is difficult to begin to address them.  The comments below pertain to the specification submitted on 9/3/20.
The disclosure is objected to because of the following informalities: (1) no #50 (0024, line 1) in drawings, (2) no #40 (0024, line 3) in drawings, (3) no #300 (0024, line THERE IS NO DETAILED DESCRIPTION OF FIGURES 6-8.  Applicant should also take care to make sure that all of the reference numbers in the figures are included in the specification and the all in the specification in the drawings.  Without going into details (and comparing the specification filed 5/27/20). #610 (which is supposed to be the “taper lock” not found in the figures.  Another example is what is “60X” (fig 6)?  There are just two examples.   
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “200” (fig 2) has been used to designate both mop head and mop strands.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17,19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There are numerous “connections” in the claims.   Clarification should be made in claim 8 as to which the “connection” (claim 8, line 1) refers.  Maybe insert “of the locking mechanism” after “connection” (claim 8, line 1)?  In claim 16, the length of the bristles (201) is related to the “first distance”.  The first distance is merely the extension of the inner handle relative to the outer handle.  How is there related to the length of the bristles (201)?  Maybe they are shorter than the cleaning fibers (of the mop head)?  Applicant should review the claims for any additional informalities.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayes (USP 1,583,358) in view of Lenny (USP 1,609,414).  Mayes discloses an outer handle (G) to which a mop head (B) is attached, an inner handle (C) to which a brush (A) is attached and wherein the two handle portions are movable relative to each other such that the brush is extendable and retractable relative to the mop (and outer handle).  The two handles are further retained in position by a locking mechanism (F,F1,F2).  Simply providing a “knob” on the end of the inner (brush) handle (C) would be obvious to one having ordinary skill in the art as taught by Lenny (see knob 5).  Provision of such a generic knob to the end of the inner (brush) handle as such would be obvious for the reason(s) set forth in Lenny.  
Allowable Subject Matter
Claims 5-7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-17,19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK SPISICH/           Primary Examiner, Art Unit 3723